 1   MCGREGOR W. SCOTT
     United States Attorney
 2   SHELLEY D. WEGER
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:17-CR-00059-TLN
12                  Plaintiff,
                                                           FINAL ORDER OF FORFEITURE
13           v.
14   KEVIN JOSEPH MARTIN,
15                  Defendant.
16

17          WHEREAS, on June 26, 2018, this Court entered a Preliminary Order of Forfeiture pursuant to

18 the provisions of 18 U.S.C. § 2253, based upon the plea agreement entered into between plaintiff and

19 defendant Zaid Bader Jacob forfeiting to the United States the following property:
20          a.      Samsung Galaxy S6 Edge cellular phone with IMEI 990004871974444.
21          AND WHEREAS, beginning on August 17, 2018, for at least 30 consecutive days, the United

22 States published notice of the Court’s Order of Forfeiture on the official internet government forfeiture

23 site www.forfeiture.gov. Said published notice advised all third parties of their right to petition the

24 Court within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the

25 validity of their alleged legal interest in the forfeited property;
26          AND WHEREAS, the Court has been advised that no third party has filed a claim to the subject

27 property, and the time for any person or entity to file a claim has expired.

28          Accordingly, it is hereby ORDERED and ADJUDGED:
                                                   1
29                                                                                     Final Order of Forfeiture

30
 1          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of America all

 2 right, title, and interest in the above-listed property pursuant to 18 U.S.C. § 2253, to be disposed of

 3 according to law, including all right, title, and interest of Kevin Joseph Martin.

 4          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

 5 United States of America.

 6          3.      The U.S. Marshals Service shall maintain custody of and control over the subject

 7 property until it is disposed of according to law.

 8          SO ORDERED this 18th day of January, 2019.

 9

10

11                                                             Troy L. Nunley
12                                                             United States District Judge

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                           2
29                                                                                        Final Order of Forfeiture

30
